Citation Nr: 1136820	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a restless leg syndrome with interruption of sleep, to include as secondary to in-service exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to in-service exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for severe cold in feet, to include as secondary to in-service exposure to ionizing radiation.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for extreme chills, to include as secondary to in-service exposure to ionizing radiation.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for night sweats, to include as secondary to in-service exposure to ionizing radiation.

6.  Entitlement to service connection for a neurological disorder of the lower extremities (claimed as a nerve problem), to include as secondary to in-service ionizing radiation.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to December 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further development.  After completion of the requested development, the case was returned to the Board for further appellate action.

A Board hearing on these matters was held before the undersigned on November 1, 2010.  A copy of the hearing transcript has been associated with the file.

In February 2011, the Board again remanded these issues to the RO (via the AMC) for further development.  After completion of the requested development, the case is back before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

These claims were most recently remanded by the Board in February 2011.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not fully accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In regards to the new and material evidence claims, the Board requested in its February 2011 remand that the Veteran be provided with a proper VCAA notice letter that complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In February 2011, the Veteran was provided with another VCAA notice.  However, the February 2011 VCAA letter provided the exact same denial reason as was provided in the July 2007 VCAA letter.  Specifically, the February 2011 letter stated that the Veteran's claims were previously denied because there was no evidence of an in-service incurrence or aggravation of these disorders.  However, as the Board pointed out in its February 2011 Remand, this explanation is only partly correct.  The Veteran also needs to be informed that his claims were previously denied because he did not have current disabilities.  As such, corrective notice must again be provided to the Veteran.

In regards to the service connection claim neurological disorder of the lower extremities, the Board requested in its February 2011 Remand that the Veteran be provided with a VA examination.  In February 2011, the Veteran was provided with this examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner concluded that the Veteran's "mild peripheral sensory neuropathy" is "less likely due to a possible exposure to radiation while serving in Japan during 1946" and "most likely due to his long standing diabetes mellitus."  The VA examiner did not provide any rationale for this conclusion.  In a subsequent April 2011 addendum opinion, another VA examiner concluded that the Veteran's peripheral neuropathy "could be from radiation."  This VA examiner also did not provide any rationale for this conclusion.  

A medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (noting that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion).  The February 2011 and April 2011 VA examination reports do not contain clear conclusions with supporting data, and therefore the Board finds that these examination reports are inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  If, as here, a VA examination is inadequate, the Board's only recourse is to remand the case.  Therefore, another medical opinion needs to be obtained since these VA medical opinions conflict with one another and since both VA examiners did not provide any rationale for their conclusions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2010)).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a VCAA notice letter for the matters of whether new and material evidence has been received to reopen claims of entitlement to service connection for restless leg syndrome, hypertension, severe cold feet, extreme chills, and night sweats in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Kent v. Nicholson, 20 Vet. App. 1 (2006).

Specifically, the Veteran needs to be informed that that these claims were previously denied because the evidence of record did not establish that he had current disabilities (no diagnosis or recurrent symptoms) and because there was no evidence of an in-service incurrence or aggravation of these disorders.  The notice letter must apprise the Veteran that evidence related to these facts is required in order for his claims to be reopened and decided on the merits. 

2.  Ask the original February 2011 VA examiner to provide an addendum opinion to ascertain the etiology of any neurological deficit of the lower extremities.  If this VA examiner determines it is necessary or is not available, schedule the Veteran for a VA neurological examination.  The examiner should specify nerves affected and their degree of paralysis should be specified.  The claims folder and a copy of this remand must be made available to the examiner for review prior to the examination.  The examination report should reflect that such a review occurred.

For any neurological deficit exhibited/diagnosed, the examiner should provide an opinion as to whether it at least as likely as not (i.e., is there at least a 50 percent probability) was (i) proximately due to or (ii) aggravated by the Veteran's active military service, to include as due to a possible exposure to radiation while serving in Japan in 1946.

A detailed rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After the above has been completed, readjudicate the issues on appeal, considering all evidence, to include that added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


